Title: From Thomas Jefferson to Albert Gallatin, 21 June 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                     Th:J to mr Gallatin.
                            
                            June 21. 06.
                        
                        Judging by Price’s survey of Ocracock, the only position for the custom house which seems to come into
                            competition with the point B recommended by mr Taylor, is that part of Beacon island opposite to the point marked a. but
                            perhaps Wallace’s channel may be the most used. the form you propose No. 1. would include Beacon’s island, and on that
                            account would be preferable, as it would give us greater latitude hereafter should future representations prove a to be a
                            more convenient point than B. I should prefer the mode of designation used in your form No. 2. only varying it so as to
                            comprehend Beacon island, in some such way as the following.
                        ‘So much of Ocracock inlet and of the shores adjacent as is contained between Shell castle & Beacon
                            islands and Portsmouth point, including the whole of the said point which lies in the district of Ocracock and also the
                            whole of the said islands and of the grounds adjacent to Shell castle island, whereon a beacon or lighthouse is erected,
                            as are the property of the US.’
                        But this is barely suggested, and left to yourself. Affectionate salutations.
                    